In re Disciplinary Board, La.St.Bar; — Other(s); applying for revocation of readmission to the Practice of Law.
Upon the joint motion of the Office of Disciplinary Counsel and Joseph Watters, It is ordered that the readmission to practice of Joseph A. Watters be and the same is hereby revoked and that he is returned to disbarment status effective thirty days from the date of the signing of this order in order that the said Joseph A. Watters may close his practice in an orderly fashion.
HALL, J., not on panel.